Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of fig. 3 in the reply filed on 6/20/22 is acknowledged.  The traversal includes arguments based on a filed declaration. The declaration under 37 CFR 1.132 filed 6/20/22 and the arguments are insufficient to overcome the cited common technique feature as not special in view of Ito as set forth in the last Office action because:  The applicant asserts that, “Ito does not teach anything about differing the brightness of each layer. In particular, in ITO, where the electrodes are located away from the edges of the intermediate layer, it is unlikely that metal atoms will mesh into the sides of the intermediate layer due to sintering…simply placing the metal electrode on the upper surface of the intermediate layer and sintering does not change the brightness of the entire intermediate layer to a visible degree compared to a layer without a metal electrode…the metal atom has a large atomic weight, so it is difficult to diffuse. Thus, in particular, refractory metals such as tungsten and molybdenum used as conductors have a particularly large atomic weight, meaning that they are even more difficult to diffuse…it is usually unthinkable that the metal present on the surface (part) of the intermediate layer extend to the entire intermediate layer or the end face of the intermediate layer... simply placing the metal electrode on the upper surface of the intermediate layer and sintering does not change the brightness of the entire intermediate layer to a visible degree compared to a layer without a metal electrode.” The arguments have been considered but they are not found persuasive. First, with regards to edges/entire/end face of the intermediate layer, there is no claim requirement that the entire surface of the intermediate layer differs in brightness, MPEP 707.07(f) ¶ 7.37.08. If at least a portion of the intermediate layer has a difference in brightness, it differs in brightness. When the electrode/metallic paste is sintered/sinter bonded/integrally formed on the top of the intermediate layer, the electrode becomes part of the top surface of the intermediate layer and hence the intermediate layer differs in brightness at least at that portion of the top surface that becomes metallic/shinier compared to surfaces that do not, such as the bottom of the base and side or top surfaces of the overlayer not exposed to the metal. Furthermore, the metal atoms do not need to fully diffuse or go deep into the intermediate layer; rather, partially integrating/infiltrating into the top surface, such as filling micro structural pores and unevenness, as is the case in sintering, is sufficient to change that portion of the top into more metallic character and shinier. Finally, and most importantly, the term “differs in brightness” does not confer any additional clear structural difference nor adds additional structures to the apparatus and can be effected by usage, such as illumination; hence it does not impart patentability to an apparatus claim, MPEP 2114. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito (JP 2001257200).
Regarding claim 1. Ito teaches in fig. 10a a ceramic device comprising: a ceramic substrate consisting of a ceramic sintered body [81] and including at least a base layer/lowest ceramic green sheet 50, see translation [75], an intermediate layer laminated on an upper surface of the base layer/next layer above lowest/fig. 10a, and an overlayer/next layer 50 above laminated on an upper surface of the intermediate layer, see fig. 10a all three layers of 50 are layered/stacked/laminated on each other forming the ceramic substrate in fig. 10b; and a resistance heating element/320 conductor paste layer [78], or an electrode having a predetermined pattern that extends in a planar shape/see fig. 10a showing the flat profile and also seen in figs. 1, 5b, 6 some configurations, and being embedded in the ceramic substrate/see fig. 10 b, the resistance heating element or the electrode being electrifiable/it is conductor and used powered for heating [1, 17, 72], wherein a horizontal surface is defined on the upper surface of the intermediate layer/flat top of said middle layer 50 fig. 10a, the resistance heating element or the electrode is arranged along the upper surface of the intermediate layer/see fig. 10a, and the overlayer is laminated on the upper surface of the intermediate layer such that the overlayer covers the resistance heating element or the electrode/see fig. 10a becoming 10b where said upper layer 50 is covered over 320, and wherein the intermediate layer differs in brightness from the base layer and the overlayer (the term “differs in brightness” does not confer any additional clear structural difference or structures to the apparatus and can be effected by usage, such as illumination; hence it does not impart patentability to an apparatus claim, MPEP 2114).
Regarding claim 13. Ito teaches a ceramic device comprising: a ceramic substrate consisting of a ceramic sintered body and including at least a base layer, an intermediate layer laminated on an upper surface of the base layer, and an overlayer laminated on an upper surface of the intermediate layer; and a resistance heating element or an electrode having a predetermined pattern that extends in a planar shape and being embedded in the ceramic substrate, the resistance heating element or the electrode being electrifiable, wherein a horizontal surface is defined on the upper surface of the intermediate layer, the resistance heating element or the electrode is arranged along the upper surface of the intermediate layer, and the overlayer is laminated on the upper surface of the intermediate layer such that the overlayer covers the resistance heating element or the electrode (for all the previous, see claim 1 above), and wherein the horizontal surface has a planar shape that corresponds to a polished surface of a precursor sintered body of the intermediate layer (as best understood, this refers to the horizontal surface having a flat/polished shape, consistent w elected fig. 3, fig. 10a of Ito shows the top surface of the 50 with 320 being flat), and the planar shape of the resistance heating element or the electrode is maintained along the horizontal surface (fig. 10a showing the flat/planar shaped 320 being supported/maintained/aligned by the top flat surface of the 50 below, consistent w applicant fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2001257200).
To compact prosecution, this rejection takes an alternate interpretation of the brightness aspect as denoting some structural aspects even if not explicit.
Regarding claim 1, Ito teaches in fig. 10a a ceramic device comprising: a ceramic substrate consisting of a ceramic sintered body [81] and including at least a base layer/lowest ceramic green sheet 50, see translation [75], an intermediate layer laminated on an upper surface of the base layer/next layer above lowest/fig. 10a, and an overlayer/next layer 50 above laminated on an upper surface of the intermediate layer, see fig. 10a all three layers of 50 are layered/stacked/laminated on each other forming the ceramic substrate in fig. 10b; and a resistance heating element/320 conductor paste layer [78], or an electrode having a predetermined pattern that extends in a planar shape/see fig. 10a showing the flat profile and also seen in figs. 1, 5b, 6 some configurations, and being embedded in the ceramic substrate/see fig. 10 b, the resistance heating element or the electrode being electrifiable/it is conductor and used powered for heating [1, 17, 72], wherein a horizontal surface is defined on the upper surface of the intermediate layer/flat top of said middle layer 50 fig. 10a, the resistance heating element or the electrode is arranged along the upper surface of the intermediate layer/see fig. 10a, and the overlayer is laminated on the upper surface of the intermediate layer such that the overlayer covers the resistance heating element or the electrode/see fig. 10a becoming 10b where said upper layer 50 is covered over 320, and wherein the intermediate layer differs in brightness from the base layer and the overlayer (it would be obvious to those skilled in the art at the time of the invention that the intermediate differs in brightness due to the electrode/metallic paste is sintered/sinter bonded/integrally formed on the top of the intermediate layer, the electrode becomes part of the top surface of the intermediate layer and hence the intermediate layer differs in brightness at least at that portion of the top surface that becomes metallic/shinier compared to surfaces that do not, such as the bottom of the base and side or top surfaces of the overlayer not exposed to the metal. Furthermore, the metal atoms partially integrating/infiltrating into the top surface, such as filling micro structural pores and unevenness in sintering, is sufficient to change that portion of the top into more metallic character and shinier).
Regarding claim 2. Ito teaches the ceramic device according to claim 1, wherein provided at the intermediate layer is at least one via (fig. 10a showing said 50 with via/channel through which 380 passes) that is electrically connected to the resistance heating element or the electrode (380/38 forms a terminal hole to receive NiAu terminal that powers the heater, see translation) and which extends from the upper surface to a lower surface of the intermediate layer (fig. 10a, 380 penetrates 50), and provided at the base layer is at least one connection hole opening (fig. 10c, d the bottom most is open) from a lower surface of the base layer toward the via (fig 10c, d the open bottom of lowest 50 opens to 38/380).
Regarding claim 6. Ito teaches the ceramic device according to claim 1, wherein at respective boundaries of the base layer, the intermediate layer, and the overlayer, adjacent layers are adhered to each other without gaps (fig. 10a-d, showing all the layers 50 forming a solid compact/gapless structure at their mutual/respective boundaries, commensurate with applicant fig. 3).
Regarding claim 8. Ito teaches the ceramic device according to claim 1, wherein the resistance heating element or the electrode consists of a patterned conductive foil (fig. 1 shows the resistance heating element with flat, fig. 10, and patterned shape, see his claim 1 being spiral; it must be conductive since it is powered/electrical heater and made of metal paste, translation, such as Au, Ag Pt, Pd Mo, Ni etc).
Regarding claim 12. Ito teaches the ceramic device according to claim 1, wherein the electrode is an electrode (it is noted the heater element is also an electrode since it is conductive as prev discussed and contacts nonmetallic parts such as the ceramic layers 50) for a static chuck or an RF electrode (it is formed in a static/fixed/unmoving chuck which can support/holding wafer on its top surface, fig. 10/used as a heater).

Allowable Subject Matter
Claims 10, 11, 14 allowed. Claims 3-5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does teach or fairly suggest a ceramic device comprising: a ceramic substrate consisting of a ceramic sintered body and including at least a base layer, an intermediate layer laminated on an upper surface of the base layer, and an overlayer laminated on an upper surface of the intermediate layer; a resistance heating element or an electrode having a predetermined pattern that extends between the intermediate layer and the overlayer and being embedded in the ceramic substrate, the resistance heating element or the electrode being electrifiable; and conducting wires having a predetermined conducting wire pattern that extends between the intermediate layer and the base layer and being embedded in the ceramic substrate in a different layer than the resistance heating element or the electrode, wherein further provided at the intermediate layer is at least one connection conductor extending from the conducting wires toward the upper surface of the intermediate layer at a length less than a thickness of the intermediate layer, and provided at the base layer is at least one connection hole that opens from the lower surface of the base layer toward the connection conductor, and wherein the intermediate layer differs in brightness from the base layer and the overlayer as cited in claim 10, and a ceramic device comprising: a ceramic substrate consisting of a ceramic sintered body and including at least a base layer, an intermediate layer laminated on an upper surface of the base layer, and an overlayer laminated on an upper surface of the intermediate layer; a resistance heating element or an electrode having a predetermined pattern that extends in a planar shape and being embedded in the ceramic substrate, the resistance heating element or the electrode being electrifiable; and conducting wires having a predetermined conducting wire pattern that extends in a planar shape between the intermediate layer and the base layer, wherein the resistance heating element or the electrode is arranged along the upper surface of the intermediate layer, and the overlayer is laminated on the upper surface of the intermediate layer such that the overlayer covers the resistance heating element or the electrode, wherein provided at the intermediate layer is at least one connection conductor extending from the conducting wires toward the upper surface of the intermediate layer at a length less than a thickness of the intermediate layer, wherein provided at the base layer is at least one connection hole that opens from the lower surface of the base layer toward the connection conductor, and wherein the connection conductor consists of a pin extending in a thickness direction and has a rounded upper end as cited in claim 14, and the ceramic device, including the intervening limitations such as from claim 1 and further comprising: conducting wires having a predetermined conducting wire pattern that extends in a planar shape between the intermediate layer and the base layer, wherein provided at the intermediate layer is at least one connection conductor extending from the conducting wires toward the upper surface of the intermediate layer at a length less than a thickness of the intermediate layer, and provided at the base layer is at least one connection hole that opens from the lower surface of the base layer toward the connection conductor as cited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718